Name: Commission Implementing Regulation (EU) 2019/1103 of 27 June 2019 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  European construction;  Asia and Oceania
 Date Published: nan

 28.6.2019 EN Official Journal of the European Union L 175/31 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1103 of 27 June 2019 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 1210/2003 lists public bodies, corporations and agencies and natural and legal persons, bodies and entities of the previous government of Iraq covered by the freezing of funds and economic resources that were located outside Iraq on the date of 22 May 2003 under that Regulation. (2) On 24 June 2019, the Sanctions Committee of the United Nations Security Council decided to remove seventeen entries from the list of persons or entities to whom the freezing of funds and economic resources should apply. (3) Annex III to Regulation (EC) No 1210/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1210/2003 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2019. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 169, 8.7.2003, p. 6. ANNEX In Annex III to Council Regulation (EC) No 1210/2003, the following entries are deleted: 18. AUTOMOBILE STATE ENTERPRISE. Address: Near Andulus Square, off Nidal Street, P.O. Box 3270, Baghdad, Iraq. 30. DIRECTORATE-GENERAL OF MEDICAL SUPPLIES (alias DIRECTORATE-GENERAL OF MEDICAL APPLIANCES). Addresses: (a) P.O. Box 17041, Baghdad, Iraq; (b) P.O. Box 17014, Al-Hurriya, Baghdad, Iraq. 33. DIRECTORATE OF TRANSFORMERS PROJECT. Address: P.O. Box 21, Baquba, Diala, Iraq. 60. IRAQI COMPANY FOR CARTON MANUFACTURIES. Address: P.O. Box 29029, Za'Faraniya, Baghdad, Iraq. 66. IRAQI REFRESHMENT COMPANY. Address: P.O. Box 2339, Alwiyah, Za'Faraniya, Industrial Area, Baghdad, Iraq. 82. MISHRAQ SULPHUR STATE ENTERPRISE. Address: P.O. Box 54, Al Ishraq-Ninawa, Mosul, Iraq. 103. NORTHERN CEMENT STATE ENTERPRISE. Address: P.O. Box 1, Sulaimaniyah, Iraq. 114. STATE BATTERY MANUFACTURING ESTABLISHMENT (alias STATE BATTERY MANUFACTURING ENTERPRISE). Address: P.O. Box 190, Al-Waziriyah, Safi El-Din, Al-Hilli St., Baghdad, Iraq. 120. STATE COMPANY FOR PLASTIC BAGS INDUSTRIES IN TIKRIT. Address: P.O. Box 12, Muhafadha Salah Aldin, Tikrit, Iraq. 136. STATE ENTERPRISE FOR GLASS AND CERAMIC INDUSTRIES. Address: Ramadi, Al Anbar, Iraq. 148. STATE ENTERPRISE FOR RAW BUILDING MATERIALS. Address: P.O. Box 5890, Alwiya, near Unknown Soldier, Saadoun Street, Baghdad, Iraq. 154. STATE ENTERPRISE FOR WOOD INDUSTRIES. Addresses: (a) Abu Sukhair, P.O. Box 20, Najaf, Iraq; (b) Manadhira, Al-Najaf, Iraq. 182. STATE ORGANISATION FOR INDUSTRIAL DEVELOPMENT. Address: Khullani Square, Khulafa St., Baghdad, Iraq. 187. STATE ORGANISATION FOR ROADS AND BRIDGES (alias (a) STATE ESTABLISHMENT OF BRIDGES CONSTRUCTION, (b) STATE ESTABLISHMENT FOR MIDDLE AREA (ROADS), (c) STATE ESTABLISHMENT OF CONSTRUCTION OF ROADS (SOUTHERN AREA), (d) STATE ESTABLISHMENT OF CONSTRUCTION OF ROADS (NORTHERN AREA), (e) STATE ESTABLISHMENT OF CONSTRUCTION OF ROADS (MIDDLE AREA AROUND ELPHURATE), (f) STATE ESTABLISHMENT OF EXPRESSWAY ROADS). Addresses: (a) Karradat Mariam, Karkh, P.O. Box 917, Baghdad, Iraq; (b) Nassiryah, Iraq; (c) Kirkuk, Iraq; (d) Hilla, Iraq; (e) Yousufia, Iraq. 185. STATE ORGANISATION FOR MINERALS. Address: P.O. Box 2330, Sa'doon Street, Baghdad, Iraq. 27. DIRECTORATE-GENERAL OF GENERATION AND TRANSMISSION OF ELECTRICITY. Address: P.O. Box 1058, Al-Masbah, Building 4/356, Baghdad, Iraq. 89. NASSIRITYAH THERMAL POWER STATION. Address: P.O. Box 31, Nassiriyah, Iraq.